By the Court.
This is an action to recover damages for the death of John Walsh. The evidence in its aspect most favorable to the plaintiff tended to show that on a clear November evening the deceased started to cross a well lighted Boston street, not near a stopping place for cars or cross walk, when a trolley car of the defendant, properly lighted and then proceeding at about ten miles an hour, was fifty to seventy-five feet away. The motorman sounded his gong repeatedly and was seen to be “working his brake handle.” “The car slowed down to about four or five miles an hour.” The deceased paid no attention to the car and, without walking in front of it, came into collision with its forward corner. The car stopped within four or five feet. The testimony of the motorman was that he “shut off the power . . . and threw over the reverse lever, and put on a notch or two of power, at the same time putting on his brake ... As soon as his reverse was set he eased his brake a little, to give the reverse a chance to work . . . when going forward you have first to overcome the forward motion of the wheels before they will revolve backward. He did all he could to stop the car, but did not have space enough.”
It is manifest that as matter of law there was no evidence to warrant a verdict for the plaintiff. Boyle v. Worcester Consolidated Street Railway, 231 Mass. 184, Anger v. Worcester Consolidated Street Railway, 231 Mass. 163, and decisions collected in each opinion. Pigeon v. Massachusetts Northeastern Street Railway, 230 Mass. 392.

Judgment for the defendant on the verdict.